UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT LEE GIBSON,
                                Petitioner,
                                                          19-CV-9571 (CM)
                    -against-
                                                          TRANSFER ORDER
 FCI WARDEN, J. PETRUCCI,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently incarcerated in the Federal Correctional Institution in Otisville, New

York, brings this pro se petition for a writ of habeas corpus under 28 U.S.C. § 2241 in which he

challenges the legality of his conviction in United States v. Gibson, 0:90-CR-6108-01 (S.D. Fla.

Sept. 5, 1991), aff’d, No. 91-5785 (11th Cir. July 19, 1993). For the reasons set forth below, the

Court transfers this action to the United States Court of Appeals for the Eleventh Circuit.

       The proper jurisdictional basis for the relief Petitioner seeks is 28 U.S.C. § 2255, not

§ 2241. Section 2255 “is generally the proper vehicle for a federal prisoner’s challenge to his

conviction and sentence . . . .” Jiminian v. Nash, 245 F.3d 144, 146-47 (2d Cir. 2001). Petitioner

has already challenged his conviction by filing a § 2255 motion that was denied on the merits by

the United States District Court for the Southern District of Florida. See Gibson v. United States,

0:90-CR-6108, 96-CV-6667 (S.D. Fla. Oct. 15, 1997), aff’d, No. 97-5706 (11th Cir. Feb. 13,

1998); see also Gibson v. Blackmon, No. 5:17-CV-0145, 2017 WL 5339995, at *1-2 (N.D. Fla.

Oct. 31, 2017) (recounting Petitioner’s litigation history concerning his previous multiple § 2255

and § 2241 challenges to his conviction), report & recommendation adopted, 2017 WL 5327572

(N.D. Fla. Nov. 13, 2017), appeal dismissed sub. nom., Gibson v. Warden, No. 17-15269-C, 2018

WL 6431021 (11th Cir. Apr. 11, 2018).
       A submission is a second or successive § 2255 motion when a previous § 2255 motion

challenging the same conviction or sentence was adjudicated on the merits. Corrao v. United

States, 152 F.3d 188, 191 (2d Cir. 1998). A court may recharacterize a § 2241 petition as a

second or successive § 2255 motion without providing the petitioner an opportunity to withdraw

the petition. Jiminian, 245 F.3d at 148. Because Petitioner has already filed a § 2255 motion that

was decided on the merits, the Court recharacterizes this § 2241 petition as a successive § 2255

motion.

       Before a litigant may file a successive § 2255 motion in a district court, authorization

from the appropriate Court of Appeals is required. 28 U.S.C. §§ 2244(b)(3)(A), § 2255(h).

Petitioner has not indicated that he has received authorization from a Court of Appeals to file this

petition. Petitioner must therefore request permission to pursue this action from the United States

Court of Appeals for the Eleventh Circuit. See In re: Robert Lee Gibson, No. 16-15075-J (11th

Cir. Aug. 9, 2016) (previously denying Petitioner permission to file a second or successive

§ 2255 motion). Because a second or successive § 2255 motion should be transferred to the

appropriate Court of Appeals, Liriano v. United States, 95 F.3d 119, 122-23 (2d Cir. 1996), in the

interest of justice, the Court transfers this action to the United States Court of Appeals for the

Eleventh Circuit.

                                          CONCLUSION

       The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Petitioner, and note service on the docket. In the interest of justice, the Court

transfers this successive § 2255 motion to the United States Court of Appeals for the Eleventh

Circuit under 28 U.S.C. § 1631. This order closes this action.

       Because the petitioner makes no substantial showing of a denial of a constitutional right,

this Court will not issue a certificate of appealability. See 28 U.S.C. § 2253.
                                                   2
       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that “a

defendant’s good faith in [a criminal] case [is] demonstrated when he seeks appellate review of

any issue not frivolous”).

       The Court also directs the Clerk of Court to docket this order as a “written opinion”

within the meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   October 18, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                3
